Citation Nr: 1633679	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-33 949	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to an increased rating for diabetes mellitus, currently rated at 20 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a disability rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus disability.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed


FINDING OF FACT

On July 26, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested; the Board also received on August 11, 2016, a motion from the Veteran's representative to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION


In May 2010, the Veteran filed a claim for an "increase on diabetes."  The Veteran is service-connected for a diabetes mellitus disability, with an assigned rating of 20 percent and an effective date of May 21, 2003.

By a filing of July 2016, the Veteran stated that he "would like to cancelled [sic] my appeal at the Department of Veterans Affairs."  In August 2016, the Veteran's representative also filed a motion to withdraw the Veteran's appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2015). 

In the present case, because the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


